Title: From James Madison to Robert B. Corbin, 4 June 1821
From: Madison, James
To: Corbin, Robert B.


                
                    
                        Dear Sir
                        Montpellier June 4. 1821.
                    
                    Your letter of the 1st. inst: was duly handed to me by Mr. Kingman. Altho’ unversed in such tasks, the motives to which the occasion appeals, would not permit me to decline at [sic] attempt to fulfil the one committed to me. I am aware at the same time that the haste in which the sketch I inclose was penned, and my deficient knowledge or recollection of many circumstances in your Father’s history may have produced errors or omissions which ought to be avoided. Should this be the case, your letter itself is a proof that there is a pen on the spot which can well apply a remedy.
                    I need not express to you Sir, the very painful impressions with which I recd. the melancholy & unexpected event of which Mr. K. was the bearer; or the unfeigned sympathies of Mrs. Madison & myself with Mrs. Corbin & the whole family in the heavy affliction under which they are suffering. For yourself Sir, accept assurances of my cordial regards & best wishes.
                    
                        James Madison
                    
                
                
                
                    [Enclosure]
                    Departed this life on   at his seat “The Reeds” Francis Corbin Esqr. at the age of sixty two years. His death was occasioned by an attack of the gout to which he had been occasionally subject.
                    Mr. Corbin was the youngest son of Col: Richard Corbin, a gentleman of a highly cultivated mind, and who held a distinguished Rank in the Government of Virga. in its Colonial State.
                    The son was sent to England at an early age, for his education; which was commenced at Canterbury School, and finished at the University of Cambridge. He afterwards read law at the Temple in London.
                    Immediately after the peace in 1783, he returned to his native State; bringing with him a mind well stored with classical studies; and what was far more meritorious, an ardent love of Country, and principles of liberty congenial with its new rank as an Independent Nation, and with its new form as a Republican Government.
                    His superior talents and engaging manners attracted at once the notice & confidence of his fellow Citizens, whose suffrages gave him a seat in the Legislature of the State. As a member of this Body, tho’ young and under the disadvantage of his long absence, he was able to bear an important part in the Legislative business. In debate, he gave constant proof of his enlarged information, of his reasoning powers, and of an elocution uncommonly graceful & persuasive.
                    He continued a representative of his County, untill the great crisis, which ended in the change of the Original Confederation of the States into the present Govt. of the U.S. Mr. C. was among the first to espouse & promote the efforts for bringing about the appointment of the General Convention which had that for its object; and he was not overlooked in the choice of worthies for the Convention of Virginia, when the plan proposed by the General Convention was submitted to the several States for their sanction.
                    In this select assembly, Mr. C.’s name is on the list of those who bore a conspicuous part in the discussions. His Speeches in the published proceedings shew that his mind embraced the whole subject in its true principles, and various aspects; and that he was able to give to his arguments all the advantages depending on a suavity of manner, and a polish of language.
                    After the new Constitution had been organized & put into operation he was annually re-elected for a number of years as a delegate to the Legislature of the State, where he always sustained the reputation which his talents had acquired.
                    For some years previous to his death, he had withdrawn himself from public life; and devoted much of his time to the indulgence of his taste for

literature & philosophy, & to the guidance of the education of children, of whom as a parent he had every reason to be proud. The other portions of his time were given to the care of his ample estate, and to the Society of his numerous friends, who could no where enjoy more of the sweets of hospitality, and the repast of elegant & interesting conversation, than under his roof: nor could any one enjoy more fully those social scenes, than Mr. C. himself. But, alas! Death, with his unsparing hand, has translated him for ever from all sublunary enjoyments; leaving in sorrow the friends who admired him; and in tears an amiable family; in the bitterest of them, her who was bound to him by the most tender of the ties that have been severed.
                    This hasty tribute to his memory is offered by one who having partaken largely of his friendly sentiments whilst living, wished to lay on his tomb some token of what was felt in return.
                
            